Email Communication
Applicant is encouraged to authorize the Examiner to communicate via email by filing form PTO/SB/439 either via USPS, Central Fax, or EFS-Web. See MPEP 502.01, 502, 502.03. 
DETAILED ACTION
Information Disclosure Statement
The information disclosure statements filed 09/22/2020 and 12/13/2021 have been fully considered and is attached hereto.                                                                    
Claim Objections
Claims 10 and 20 are objected to because of the following lack of antecedent informalities: 
● In Claim 10, Line 4 and Claim 20, Line 14,  “gaseous matter” is changed to read - - the gaseous matter - -.
Appropriate correction is required.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless - (a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.
Claims 1-2, 11-12 are rejected under 35 U.S.C. § 102(a)(1) as being anticipated by de Bock et al (US 9,974,157). 
Regarding Claim 1, de Bock (In Figs 11-12) discloses processing unit (316/326) disposed within a computer unit (300), wherein the compute unit (316/326) comprises: 
a printed circuit board (PCB) (316) comprising an integrated circuit (326); 
a first thermal management device (312), comprising: 
a first vapor chamber (internal chamber within 312, Col 8, II. 10-12) thermally conductively coupled to a first side of the integrated circuit (326), (Fig 12); and 
a first heatsink (304), (Col 8, II. 12-14) thermally conductively coupled to the first vapor chamber (internal chamber within 312, Col 8, II. 10-12), (Fig 12); and 
a second thermal management device (314), comprising: 
a second vapor chamber (internal chamber within 314, Col 8, II. 10-12); and 
a second heatsink (304), (Col 8, II. 12-14) thermally conductively coupled to the second vapor chamber (internal chamber within 314, Col 8, II. 10-12), (Fig 12), 
wherein the second thermal management device (314) is thermally conductively coupled to the first thermal management device (312), (Fig 12); 
wherein the PCB (316) is interposed between the first thermal management device (312) and the second thermal management device (314), (Fig 12).
Regarding Claim 2, de Bock discloses the limitations of Claim 1, however de Bock (In Figs 11-12) further discloses wherein the first vapor chamber (internal chamber within 312, Col 8, II. 10-12) comprises a first protrusion (protrusion in 312 in direct thermal contact with 326), (Fig 11), wherein the first thermal management device (312) and the second thermal management device (314) are thermally conductively coupled via the first protrusion (protrusion in 312 in direct thermal contact with 326), (Fig 11).
Regarding Claim 11, de Bock (In Figs 11-12) discloses a processing unit (316/326), comprising: 
an integrated circuit (326); 
a first thermal management device (312), comprising: 
a first vapor chamber (internal chamber within 312, Col 8, II. 10-12), (Fig 12) thermally conductively coupled to a first side of the integrated circuit (326), (Fig 12); and 
a first heatsink (304), (Col 8, II. 12-14) thermally conductively coupled to the first vapor chamber (internal chamber within 312, Col 8, II. 10-12), (Fig 12); and a second thermal management device (314), comprising: 
a second vapor chamber (internal chamber within 314, Col 8, II. 10-12); and 
a second heatsink (304), (Col 8, II. 12-14) thermally conductively coupled to the second vapor chamber (internal chamber within 314, Col 8, II. 10-12), (Fig 12), 
wherein the second thermal management device (314) is thermally conductively coupled to the first thermal management device (312), (Fig 12).
Regarding Claim 12, de Bock discloses the limitations of Claim 11, however de Bock (In Figs 11-12) further discloses wherein the first vapor chamber (internal chamber within 312, Col 8, II. 10-12) comprises a first protrusion (protrusion in 312 in direct thermal contact with 326), (Fig 11), wherein the first thermal management device (312) and the second thermal management device (314) are thermally conductively coupled via the first protrusion (protrusion in 312 in direct thermal contact with 326), (Fig 11).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. § 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.
Claims 3-4 and 13-14 are rejected under 35 U.S.C. § 103 as being unpatentable over de Bock in view of Harris (US 6,807,061).
Regarding Claim 3, de Bock disclose the limitations of Claim 2, however de 
Bock does not disclose wherein the PCB comprises a through hole, wherein the first protrusion, at least, partially traverses the through hole.
	Instead Harris (In Fig 3B) teaches wherein the PCB (100) comprises a through hole (104), wherein the first protrusion (304), (Col 4, II. 55-62), at least, partially traverses the through hole (104).
It would have been obvious to an ordinary skilled person in the art before the effective filling date of the claimed invention to modify de Bock with Harris with a though hole within the PCB, and first protrusion traversing the through hole to benefit from effectively and efficiently dissipating the heat generated by the heat-generating devices on the circuit board (Harris, Col 1, II. 48-51).
Regarding Claim 4, de Bock in view of Harris disclose the limitations of Claim 3, 
however de Bock (In Figs 11-12) further discloses wherein the second vapor chamber (internal chamber within 314, Col 8, II. 10-12), (Fig 12), comprises a second protrusion (protrusion in 314 in direct thermal contact with 326), (Fig 11), wherein thermally conductively coupling the first thermal management device (312) and the second thermal management device (314) comprises thermally conductively coupling the first protrusion (protrusion in 312 in direct thermal contact with 326) and the second protrusion (protrusion in 314 in direct thermal contact with 326), (Fig 11).
Regarding Claim 13, de Bock discloses the limitations of Claim 12, however where de Bock (In Figs 11-12) further discloses wherein a printed circuit board (316) is disposed between the first thermal management device (312) and the second thermal management device (314), wherein the integrated circuit (326) is disposed a surface of the printed circuit board (316), (Fig 11).
However, de Bock does not disclose wherein the printed circuit board comprises a through hole, and wherein the first protrusion, at least, partially traverses the through hole.
Instead Harris (In Fig 3B) teaches wherein the printed circuit board (100) comprises a through hole (104), and wherein the first protrusion (304), (Col 4, II. 55-62), at least, partially traverses the through hole (104), (Fig 3B). 
It would have been obvious to an ordinary skilled person in the art before the effective filling date of the claimed invention to modify de Bock with Harris with a though hole within the PCB, and first protrusion traversing the through hole to benefit from effectively and efficiently dissipating the heat generated by the heat-generating devices on the circuit board (Harris, Col 1, II. 48-51).
Regarding Claim 14, de Bock in view of Harris disclose the limitations of Claim 13, however de Bock (In Figs 11-12) further discloses wherein the second vapor chamber (internal chamber within 314, Col 8, II. 10-12), (Fig 12), comprises a second protrusion (protrusion in 314 in direct thermal contact with 326), (Fig 11), wherein thermally conductively coupling the first thermal management device (312) and the second thermal management device (314) comprises thermally conductively coupling the first protrusion (protrusion in 312 in direct thermal contact with 326) and the second protrusion (protrusion in 314 in direct thermal contact with 326), (Fig 11).
Claims 5 and 15 are rejected under 35 U.S.C. § 103 as being unpatentable over de Bock in view of Silvennoinen et al (US 2017/0156240).
	Regarding Claim 5, de Bock discloses the limitations of Claim 1, however de Bock does not disclose wherein the second thermal management device further comprises: a third vapor chamber, physically coupled to the second vapor chamber; and a fourth vapor chamber, physically coupled to the second vapor chamber.
Instead Silvennoinen (In Fig 5) teaches wherein the second thermal management device (61-63, 54-55, 71-79) further comprises: a third vapor chamber (62), physically coupled to the second vapor chamber (61), (Fig 5); and a fourth vapor chamber (63), physically coupled to the second vapor chamber (61), (Fig 5).
It would have been obvious to an ordinary skilled person in the art before the effective filling date of the claimed invention to modify de Bock with Silvennoinen with the second thermal management device comprising a third and a fourth vapor chamber physically coupled to the second vapor chamber to benefit from keeping the temperature of the module at a tolerable range by transferring heat between the bottom surface of the module eliminating the possibilities of reduced safe operating area and consequently a sudden device failure or a reduced operational lifetime (Silvennoinen, ¶  4, II. 1-14).
Regarding Claim 15, de Bock discloses the limitations of Claim 11, however de Bock does not disclose wherein the second thermal management device further comprises: a third vapor chamber, physically coupled to the second vapor chamber; and a fourth vapor chamber, physically coupled to the second vapor chamber.
Instead Silvennoinen (In Fig 5) teaches wherein the second thermal management device (61-63, 54-55, 71-79) further comprises: a third vapor chamber (62), physically coupled to the second vapor chamber (61), (Fig 5); and a fourth vapor chamber (63), physically coupled to the second vapor chamber (61), (Fig 5).
It would have been obvious to an ordinary skilled person in the art before the effective filling date of the claimed invention to modify de Bock with Silvennoinen with the second thermal management device comprising a third and a fourth vapor chamber physically coupled to the second vapor chamber to benefit from keeping the temperature of the module at a tolerable range by transferring heat between the bottom surface of the module eliminating the possibilities of reduced safe operating area and consequently a sudden device failure or a reduced operational lifetime (Silvennoinen, ¶  4, II. 1-14).
Claims 8-10 and 18-20 are rejected under 35 U.S.C. § 103 as being unpatentable over de Bock in view of Gonsalves et al (US 6,212,074).
	Regarding Claim 8, de Bock discloses the limitations of Claim 1, however de Bock does not disclose wherein the first thermal management device is physically coupled to the second thermal management device using a fastener, wherein the fastener is one selected from the group consisting of a bolt and a machine screw.
Instead Gonsalves (In Figs 2-3) teaches wherein the first thermal management device (30/70) is physically coupled to the second thermal management device (80) using a fastener (60), (Fig 2), wherein the fastener (60) is one selected from the group consisting of a bolt and a machine screw (Col 4, II. 33-35), (Fig 2).
It would have been obvious to an ordinary skilled person in the art before the effective filling date of the claimed invention to modify de Bock with Gonsalves with the first thermal management device being physically coupled to the second thermal management device using a fastener and with fastener being one selected from the group consisting of a bolt and a machine screw to benefit from securely attaching bolster plate to circuit board, so that filling material is secured between the substantially planar bottom portion of the heat sink, providing a thermal path that is sufficient to transfer heat from the circuit board, so that the circuit board operates within predetermined design parameters (Gonsalves, Col 2, II. 62-67, Col 3, II. 1-3).
Regarding Claim 9, de Bock in view of Gonsalves discloses the limitations of Claim 8, however de Bock as modified does not disclose wherein the first thermal management device and the second thermal management device exert a force on the integrated circuit, wherein the force increases when the fastener is manipulated to reduce a distance between the first thermal management device and the second thermal management device.
Instead Gonsalves (In Figs 2-3) further teaches wherein the first thermal management device (30/70) and the second thermal management device (80) exert a force (force, Col 7, II. 23-41) on the integrated circuit (50), wherein the force increases when the fastener (60) is manipulated to reduce a distance between the first thermal management device (30/70) and the second thermal management device (80), (Col 7, II. 23-41), (Fig 2).
It would have been obvious to an ordinary skilled person in the art before the effective filling date of the claimed invention to modify de Bock with Gonsalves with the first thermal management device and the second thermal management device exerting a force on the integrated circuit and with the force increasing by the fastening device manipulation, reducing a distance between the first and second thermal management devices to benefit from securely attaching bolster plate to circuit board, so that filling material is secured between the substantially planar bottom portion of the heat sink, providing a thermal path that is sufficient to transfer heat from the circuit board, so that the circuit board operates within predetermined design parameters (Gonsalves, Col 2, II. 62-67, Col 3, II. 1-3).
Regarding Claim 10, de Bock discloses the limitations of Claim 1, however de Bock does not disclose wherein the compute unit comprises an air mover configured to force a movement of gaseous matter towards the first thermal management device, and wherein the first heatsink comprises fins, and wherein the fins are oriented to align with the movement of gaseous matter.
Instead Gonsalves (In Figs 2-3) teaches wherein the compute unit (SUN UltraSparc), (Col 2, II. 11-18), (Fig 3) comprises an air mover (201/203) configured to force a movement of gaseous matter (air, Col 7, II. 59-62) towards the first thermal management device (30/70), and wherein the first heatsink (30) comprises fins (Fig 2), and wherein the fins are oriented to align with the movement of gaseous matter (air, Col 7, II. 59-62), (Fig 3).
It would have been obvious to an ordinary skilled person in the art before the effective filling date of the claimed invention to modify de Bock with Gonsalves with an air mover forcing a movement of gaseous matter towards the first thermal management device with the first heatsink comprising fins and fins being oriented to align with the movement of the gaseous matter to benefit from further enhancing the heat transfer to the surrounding atmosphere and reduce thermal resistance between the heat source and the heat sink (Gonsalves, Col 1, II. 38-45).
Regarding Claim 18, de Bock discloses the limitations of Claim 11, however de Bock does not disclose wherein the first thermal management device is physically coupled to the second thermal management device using a fastener, wherein the fastener is one selected from the group consisting of a bolt and a machine screw.
Instead Gonsalves (In Figs 2-3) teaches wherein the first thermal management device (30/70) is physically coupled to the second thermal management device (80) using a fastener (60), (Fig 2), wherein the fastener (60) is one selected from the group consisting of a bolt and a machine screw (Col 4, II. 33-35), (Fig 2).
It would have been obvious to an ordinary skilled person in the art before the effective filling date of the claimed invention to modify de Bock with Gonsalves with the first thermal management device being physically coupled to the second thermal management device using a fastener and with fastener being one selected from the group consisting of a bolt and a machine screw to benefit from securely attaching bolster plate to circuit board, so that filling material is secured between the substantially planar bottom portion of the heat sink, providing a thermal path that is sufficient to transfer heat from the circuit board, so that the circuit board operates within predetermined design parameters (Gonsalves, Col 2, II. 62-67, Col 3, II. 1-3).
Regarding Claim 19, de Bock in view of Gonsalves discloses the limitations of Claim 18, however de Bock as modified does not disclose wherein the first thermal management device and the second thermal management device exert a force on the integrated circuit, wherein the force increases when the fastener is manipulated to reduce a distance between the first thermal management device and the second thermal management device.
Instead Gonsalves (In Figs 2-3) further teaches wherein the first thermal management device (30/70) and the second thermal management device (80) exert a force (force, Col 7, II. 23-41) on the integrated circuit (50), wherein the force increases when the fastener (60) is manipulated to reduce a distance between the first thermal management device (30/70) and the second thermal management device (80), (Col 7, II. 23-41), (Fig 2).
It would have been obvious to an ordinary skilled person in the art before the effective filling date of the claimed invention to modify de Bock with Gonsalves with the first thermal management device and the second thermal management device exerting a force on the integrated circuit and with the force increasing by the fastening device manipulation, reducing a distance between the first and second thermal management devices to benefit from securely attaching bolster plate to circuit board, so that filling material is secured between the substantially planar bottom portion of the heat sink, providing a thermal path that is sufficient to transfer heat from the circuit board, so that the circuit board operates within predetermined design parameters (Gonsalves, Col 2, II. 62-67, Col 3, II. 1-3).
Regarding Claim 20, de Bock (In Figs 11-12) a processing unit (316/326), comprising: an integrated circuit (326); a first thermal management device (312), comprising: a first vapor chamber (internal chamber within 312, Col 8, II. 10-12), (Fig 12) thermally conductively coupled to a first side of the integrated circuit (326), (Fig 12); and a first heatsink (304), (Col 8, II. 12-14) thermally conductively coupled to the first vapor chamber (internal chamber within 312, Col 8, II. 10-12); and a second thermal management device (314), comprising: a second vapor chamber (internal chamber within 314, Col 8, II. 10-12); and a second heatsink (304), (Col 8, II. 12-14) thermally conductively coupled to the second vapor chamber (internal chamber within 314, Col 8, II. 10-12), wherein the second thermal management device (314) is thermally conductively coupled to the first thermal management device (312), (fig 12).
However de Bock does not disclose wherein an air mover configured to force a movement of gaseous matter towards the first thermal management device, wherein the first heatsink comprises fins, and wherein the fins are oriented to align with the movement of gaseous matter.
Instead Gonsalves (In Figs 2-3) teaches wherein an air mover (201/203) configured to force a movement of gaseous matter (air, Col 7, II. 59-62) towards the first thermal management device (30/70), wherein the first heatsink (30) comprises fins (Fig 2), and wherein the fins are oriented to align with the movement of gaseous matter (air, Col 7, II. 59-62), (Fig 3).
It would have been obvious to an ordinary skilled person in the art before the effective filling date of the claimed invention to modify de Bock with Gonsalves with an air mover forcing a movement of gaseous matter towards the first thermal management device with the first heatsink comprising fins and fins being oriented to align with the movement of the gaseous matter to benefit from further enhancing the heat transfer to the surrounding atmosphere and reduce thermal resistance between the heat source and the heat sink (Gonsalves, Col 1, II. 38-45).
Allowable Subject Matter
 	Claims 6 and 16 are objected to as being dependent upon a rejected base Claim, but would be allowable if rewritten in independent form including all of the limitations of the base Claim and any intervening Claims.
The following is an examiner’s statement of reasons for allowance:
With respect to Claims 6 and 16, the allowability resides in the overall structure of the device as recited in dependent Claims 6 and 16 and at least in part because Claims 6 and 16 recite, “the third vapor chamber comprises a first protrusion, wherein the first thermal management device and the second thermal management device are thermally conductively coupled via the first protrusion”. 
The aforementioned limitation in combination with all remaining limitations of Claims 6 and 16 are believed to render said Claims 6 and 16 and all Claims dependent therefrom (Claims 7 and 17) patentable over the art of record. 
The closest art of record is believed to be that of de Bock et al (US 9,974,157 – hereafter “de Bock”). 
While de Bock Figs 11-12 teaches the limitations of base Claims 1 and 11 as per rejection of Claims 1 and 11 above, however neither de Bock nor any other art of record, either alone or in combination, teach or suggest above-mentioned limitations of Claims 6 and 16.
Any comment considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submission should be clearly labeled “Comments on Statement of Reasons for Allowance”.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure; Heat Dissipation Element US 10,451,355, Integrated Heat dissipation Device US 10,107,557, Heatsink Backing Plate US 10,616,993, Apparatus and Method for Dissipating Heat in Multiple Semiconductor Device Module US 11,011,449. Other pertinent art made of record are on form PTO-892 notice of reference cited. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMIR JALALI whose telephone number is (303)297-4308.  The examiner can normally be reached on Monday - Friday 8:30am - 5:00pm, Mountain Time. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jayprakash Gandhi can be reached on 571-272-3740.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/AMIR A JALALI/Examiner, Art Unit 2835    
/Jayprakash N Gandhi/Supervisory Patent Examiner, Art Unit 2835